Citation Nr: 1101464	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for heart disease to include 
coronary artery disease, as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1971.  He served in the Republic of Vietnam from September 1968 
to August 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.

The Veteran testified at a hearing held before a Hearing Officer 
at the RO in April 2005.  

The case was remanded to the RO in March 2009 for additional 
development of the record.  

In a September 2010 rating decision, the RO was granted service 
connection for posttraumatic stress disorder.  Thus, this matter 
is not longer before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002). 



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of the 
Vietnam from September 1968 to August 1969.

2.  The Veteran is shown to have undergone coronary artery bypass 
surgery for ischemic heart disease in 2002.   

3.  The currently demonstrated postoperative residuals of 
coronary artery disease is shown to be due to ischemic heart that 
was manifested to at least a degree of 10 percent during the 
applicable presumptive period following the Veteran's period of 
active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by the residuals of coronary 
artery bypass surgery is due to ischemic heart disease that is 
presumed to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

Specifically, the final rule makes the following changes to 
§ 3.309(e):

Removes "Chronic lymphocytic leukemia" and replaces 
it with "All chronic B-cell leukemias (including, but 
not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia)"; 

Adds "Parkinson's disease" immediately preceding 
"Acute and subacute peripheral neuropathy";  

Adds "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina)" immediately 
following "Hodgkin's disease"; and 

Adds a new Note 3 at the end of § 3.309 which reads as 
follows:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension 
or peripheral manifestations of arteriosclerosis such 
as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally 
accepted medical definition of Ischemic heart 
disease."

The final rule is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  
Additionally, VA will apply this rule in readjudicating certain 
previously denied claims as required by court orders in Nehmer v. 
Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis

The DD Form 214 shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era from September 1968 to August 
1969.  There is no affirmative evidence in the record to 
establish that the Veteran was not exposed to herbicides during 
service.  Therefore, by law, he is presumed to have been exposed 
to herbicide agents in connection with this service.  

The Veteran's VA and private treatment records reflect diagnoses 
of coronary artery disease.  Specifically, the private medical 
records dated in February 2002 show that the Veteran underwent 
coronary artery bypass grafting.  The final diagnosis was that of 
atherosclerotic coronary artery disease with presentation of 
shortness of breath.  An echocardiogram revealed decreased left 
ventricular function.  Cardiac cauterization had revealed multi-
vessel coronary artery disease.  

A May 2010 VA examination report recorded a diagnosis of coronary 
artery disease, status post coronary artery bypass grafting in 
2002.   

Thus, on this record, the Veteran is shown to have manifested by 
coronary artery disease to the degree of at least 10 percent and 
is recognized as one of the presumptive diseases based on 
exposure to herbicide agents.  

As the presumption is not rebutted, the Board finds that service 
connection for the postoperative residuals of coronary artery 
disease is warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  


ORDER

Service connection for the postoperative residuals of coronary 
artery disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


